DETAILED ACTION
1.	This Office action is in response to the communication filed on March 31, 2022. Claims 1-20 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 12, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (hereinafter referred to as “AAPA”) as in the provisional application 62/485,893, which currently Applicant is claiming priority for, particularly Fig. 1a illustrating only what was known or a traditional resistive force sensor, in view of Oi ( US 2006/0216846 A1 ).

Regarding claim 1, AAPA teaches a sensor device (Fig. 1a, traditional resistive force sensor), comprising:
a flexible membrane (Fig. 1a, flexible membrane) comprising a conductive layer (Fig. 1a, conductive layer); and 
a printed circuit board (Fig. 1a, PCB) comprising a plurality of sensor electrodes selectively positioned so as to abut ones of a plurality of adhesive posts electively secured to the printed circuit board, and a plurality of gaps (Fig. 1a, a plurality of sensor electrodes are shown, which are positioned next to ring adhesives (read as adhesive posts) as well as next to air gap portions/regions); 
the plurality of sensor electrodes being weakly secured and selectively adhered to the conductive layer (Fig. 1a, description at page 18 of the specification (first page in the document, hereinafter referred to as page 1) disclose details of the conductive layer being contacted/bonded to the sensor electrodes during touch input (read as weakly secured and selectively bonded in that the bonding occurs during deformation of touch input and will restore after the touch is removed. To further explain the term “bonding”, Applicant defines this term in Figure 3, [0050] (the constructively elected embodiment of the invention and which Applicant/Applicant’s representative has focused on during prosecution) of the present invention in that the conductive layer 304 can be bonded to either the sensor electrodes or the underlying printed circuit board. As shown in Figure 3, the conductive layer is shown to be separated by an air gap, which is closed during contact and which allows for the contact/bonding to occur. This is how the term “weakly and selectively bonded” is typically defined in the art, the electrical path is created upon contact and dissipated upon release, i.e. selectively and weakly bonded), 
wherein the flexible membrane deforms based on an external input force (Background page 1, flexible membrane is depressed), resulting in movement of the conductive layer in relation to the sensor electrode (Background page 1, conductive layer attached to the underside of the depressed flexible membrane contacted the sensor electrodes to create a current path), and 
wherein the sensor electrode registers an input event based on the movement (Background page 1, touch detection and other characteristics of the force were determined based on measurements of voltage changes that resulted from the new current path); but

AAP does not explicitly teach “wherein during fabrication of the sensor device, the conductive layer was delaminated from the plurality of sensor electrodes” resulting in the plurality of sensor electrodes being weakly and selectively adhered to the conductive layer. (emphasis on the underlined aspects).

However, in light of AAPA of teaching of the conductive layer contacting the sensor electrodes, as shown in Figure 1a, it is clear that there is a fabrication step designed to allow contact and release of these elements (laminated and delaminating).

In the same field of endeavor, fabrication of sensor devices (to clarify, AAPA teaches of a touch sensing device and Oi teaches of the fabrication of sensor devices in general), Oi teaches of a method of forming a microelectronic device, ( Oi, [0034] ). In particular, there are multiple fabrication steps, such as forming a sensor component and also a conductive trace, similar to the sensor electrodes and conductive layer of AAPA. Figures 1-8 detail the fabrication steps for sensors structures 150/152, conductive traces 160/162, etc. [0034] discloses details of releasing (read as delaminating) the sensor structure and the conductive traces, as shown in Figure 1-2 as well. Respectfully, this process is well known during the fabrication of a touch sensor as the elements are laminated and then released/delaminated. Furthermore, given the nature of a resistive touch panel, it is clear that contact between these elements is required at times to generate a touch signal (Oi teaches of providing an electrical connection by doing this process), and this fabrication process is known for producing sensor elements.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the fabrication method, as taught by Oi, with the motivation that by performing these steps, a better thinning method can be provided to better withstand the manufacturing process, ( Oi, [0005] ). 

Regarding claim 5, AAPA teaches the sensor device of claim 1, wherein a gap of the plurality of gaps comprises an air gap (Fig 1a, Air gap). 


7.	Claims 2-4, 6-8, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (hereinafter referred to as “AAPA”) as in the provisional application 62/485,893, which currently Applicant is claiming priority for, particularly Fig. 1a illustrating only what was known or a traditional resistive force sensor in view of Oi ( US 2006/0216846 A1 ), as applied to Claim 1 and 5, further in view of U.S. Patent Publication 2018/0121004 A1 by Xu.

Regarding claim 2, AAPA does not teach the sensor device of claim 1, wherein the conductive layer is partitioned into a first area and a second area.
In the analogous art of force sensing input devices, Xu teaches a top flexible membrane with conductive features separated into multiple features such as left conductive features and right conductive features as shown in Fig. 3 and bottom flexible membrane were separated with adhesive spacers (Xu Fig. 1 and 3; [0030]). The adhesive spacers reduced noise and provided a reactive force to the user. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 
	 
Regarding claim 3, AAPA does not teach the sensor device of claim 2, wherein the adhesive post is selectively secured to the first area in a pattern along with the ones of the plurality of gaps.
In the analogous art of force sensing input devices, Xu teaches a top flexible membrane with conductive features separated into multiple features such as left conductive features and right conductive features as shown in Fig. 3 and bottom flexible membrane were separated with adhesive spacers (Xu Fig. 1 and [0030]). The adhesive spacers such as between leftmost conductive feature 25 and second to leftmost conductive feature 25 reduced noise and provided a reactive force to the user. Please note the pattern of alternating the gaps with the posts. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 

Regarding claim 4, AAPA does not teach the sensor device of claim 2, wherein the plurality of adhesive posts are selectively secured to the second area.
In the analogous art of force sensing input devices, Xu teaches force sensing with a top flexible membrane with conductive features separated into multiple features such as left conductive features and right conductive features as shown in Fig. 1 and bottom flexible membrane were separated with adhesive spacers (Xu Fig. 1 and 3; [0030]). The adhesive spacers such as between rightmost conductive feature 25 and second to rightmost conductive feature 25 reduced noise and provided a reactive force to the user. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 

Regarding claim 6, AAPA does not teach the sensor device of claim 1, wherein a force concentrating element is formed on a first surface of the flexible membrane.
However, in the analogous art of force sensing input devices, Xu teaches an intermediate layer that comprises protrusions which act as force redirection elements that divert input forces towards the sensing areas. These protrusions were formed on a top surface of a top sensing membrane and a conductive features were formed on a bottom surface of the top sensing membrane (Xu Fig. 1 and 3; [0035[). It would have been obvious before the effective filing date of the invention to have added an intermediated layer above the flexible membrane of AAPA in order for a person having ordinary skill in the art to have diverted input forces toward the sensing areas (Xu Fig. 1 and 3; [0035[). 

Regarding claim 7, AAPA does not teach the sensor device of claim 6, wherein the force concentrating element is positioned on the first surface of the flexible membrane to be in proximity of the sensor electrode.
However, in the analogous art of force sensing input devices, Xu teaches an intermediate layer that comprises protrusions which act as force redirection elements that divert input forces towards the sensing areas. These protrusions were formed on a top surface of a top sensing membrane and a conductive features were formed on a bottom surface of the top sensing membrane (Xu Fig. 1 and 3; [0035[). It would have been obvious before the effective filing date of the invention to have added an intermediated layer above the flexible membrane of AAPA in order for a person having ordinary skill in the art to have diverted input forces toward the sensing areas (Xu Fig. 1 and 3; [0035[). 

Regarding claim 8, AAPA teaches a fabrication system (Fig. 1a, fabrication of a traditional resistive force sensor), comprising: 
facilitating placement (Fig. 1a, flexible membrane with conductive layer associated by separation with PCB with sensor electrodes using ring adhesive) of a conductive layer (Fig. 1a, conductive layer) with a first surface (Fig. 1a, PCB) comprising a plurality of sensor electrodes selectively positioned so as to abut ones of a plurality of adhesive posts selectively to the first surface and a plurality of gaps (Fig. 1a, a plurality of sensor electrodes are shown, on the top/first surface of PCB, which are also positioned next to ring adhesives (read as adhesive posts) as well as next to air gap portions/regions); and 
wherein [delaminating] causes the conductive layer to contact and weakly adhered to the plurality of sensor electrodes (Fig. 1a, description at page 18 of the specification (first page in the document, hereinafter referred to as page 1) disclose details of the conductive layer being contacted/bonded to the sensor electrodes during touch input (read as weakly secured and selectively bonded in that the bonding occurs during deformation of touch input and will restore after the touch is removed. To further explain the term “bonding”, Applicant defines this term in Figure 3, [0050] (the constructively elected embodiment of the invention and which Applicant/Applicant’s representative has focused on during prosecution) of the present invention in that the conductive layer 304 can be bonded to either the sensor electrodes or the underlying printed circuit board. As shown in Figure 3, the conductive layer is shown to be separated by an air gap, which is closed during contact and which allows for the contact/bonding to occur. This is how the term “weakly and selectively bonded” is typically defined in the art, the electrical path is created upon contact and dissipated upon release, i.e. selectively and weakly bonded), 
wherein the conductive layer is placed to deform based on external input force, resulting in movement of the conductive layer in relation to the first surface (Background page 1, conductive layer attached to the underside of the depressed flexible membrane contacted the sensor electrodes to create a current path), and 
wherein the sensor electrode registers an input event based on the movement (Background page 1, touch detection and other characteristics of the force were determined based on measurements of voltage changes that resulted from the new current path)
wherein the conductive layer, the first surface, and an adhesive post of the plurality of adhesive posts enclose the plurality of gaps (Figure 1a shows these elements, namely the conductive layer, PCB (with the top/first surface) and at least one ring adhesive which, together, enclose the air gaps. Furthermore, during touch input, the conductive member contacts the sensor electrodes, further enclosing the air gaps); but

AAPA does not explicitly teach of “delaminating the conductive layer from the plurality of sensor electrodes”.

However, in light of AAPA of teaching of the conductive layer contacting the sensor electrodes, as shown in Figure 1a, it is clear that there is a fabrication step designed to allow contact and release of these elements (laminated and delaminating).

In the same field of endeavor, fabrication of sensor devices (to clarify, AAPA teaches of a touch sensing device and Oi teaches of the fabrication of sensor devices in general), Oi teaches of a method of forming a microelectronic device, ( Oi, [0034] ). In particular, there are multiple fabrication steps, such as forming a sensor component and also a conductive trace, similar to the sensor electrodes and conductive layer of AAPA. Figures 1-8 detail the fabrication steps for sensors structures 150/152, conductive traces 160/162, etc. [0034] discloses details of releasing (read as delaminating) the sensor structure and the conductive traces, as shown in Figure 1-2 as well. Respectfully, this process is well known during the fabrication of a touch sensor as the elements are laminated and then released/delaminated. Furthermore, given the nature of a resistive touch panel, it is clear that contact between these elements is required at times to generate a touch signal (Oi teaches of providing an electrical connection by doing this process), and this fabrication process is known for producing sensor elements.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the fabrication method, as taught by Oi, with the motivation that by performing these steps, a better thinning method can be provided to better withstand the manufacturing process, ( Oi, [0005] ). 

Furthermore, AAPA does not comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, wherein the placement causes the conductive layer to contact and weakly adhere to the first surface. However, in the analogous art of force sensing input devices, Xu teaches force input information was relayed to a data processor with processing software registering the inputs (Xu [0044]). It would have been obvious before the effective filing date of the invention to have used a processor in combination with processing software to execute the force sensing operations of the input device so a person having ordinary skill in the art had multiple finger movements registered simultaneously with proper processing power, thus applying a known technique to a known input device to yield predictable results (Xu [0044]). 

Regarding claim 11, AAPA of the combination of references further teaches fabrication of claim 8, wherein one of the plurality of the sensor electrodes comprises a first sensor electrode in an array of sensor electrodes (Fig. 1a, sensor electrodes on PCB)

Regarding claim 12, AAPA of the combination of references further teaches the fabrication system of claim 11, wherein the array of sensor electrodes are patterned on a printed circuit board (Fig. 1a, sensor electrodes printed on a printed circuit board PCB). 

Regarding claim 13, AAPA of the combination of references further teaches the fabrication system of claim 11, wherein the conductive layer is applied over the array of sensor electrodes (Fig. 1a, conductive layer was above array of sensor electrodes). 

Regarding claim 14, AAPA does not teach the fabrication system of claim 8, wherein the first surface comprises a printed circuit board. (Fig 1a, and the interpretation in Claim 8 notes the top layer of PCB is interpreted as the first surface)

Regarding claim 15, AAPA does not teach the e fabrication system of 14, wherein the adhesive post is selectively patterned on the printed circuit board in a pattern where gaps of the plurality of gaps and adhesive posts are alternately placed.

In the analogous art of force sensing input devices, Xu teaches a top flexible membrane with conductive features and bottom flexible membrane (equivalent to printed circuit board of AAPA) were separated with adhesive spacers (Xu Fig. 1 and 3; [0030]). The adhesive spacers reduced noise and provided a reactive force to the user. Please note the alternating layout of gaps and adhesive posts. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 
	
Regarding claim 16, AAPA does not teach the fabrication system of claim 14, wherein the conductive layer is applied over one of the plurality of adhesive posts.
 
In the analogous art of force sensing input devices, Xu teaches a top flexible membrane with conductive features and bottom flexible membrane (equivalent to printed circuit board of AAPA) were separated with adhesive spacers where the conductive features were over (Xu Fig. 1 and 3; [0030]). The adhesive spacers reduced noise and provided a reactive force to the user. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 

Regarding claim 19, AAPA teaches a facilitation (Fig. 1a, facilitation of a traditional resistive force sensor), comprising: 
applying a laminate comprising a flexible membrane and a conductive layer to a first surface (Fig. 1a, multi-layer of flexible membrane with conductive layer applied by ring adhesive to PCB), wherein the first surface comprises a group of sensor electrodes patterned on a printed circuit board and a plurality of selectively positioned posts on the printed circuit board so as to abut ones of a group of sensor electrodes of ones of a plurality of gaps (Fig. 1a, printed circuit board PCB with sensor electrodes upon it. Fig. 1a, a plurality of sensor electrodes are shown, which are positioned next to ring adhesives (read as adhesive posts) as well as next to air gap portions/regions. Fig. 1a, description at page 18 of the specification (first page in the document, hereinafter referred to as page 1) disclose details of the conductive layer being contacted/bonded to the sensor electrodes during touch input (read as weakly secured and selectively bonded in that the bonding occurs during deformation of touch input and will restore after the touch is removed. To further explain the term “bonding”, Applicant defines this term in Figure 3, [0050] (the constructively elected embodiment of the invention and which Applicant/Applicant’s representative has focused on during prosecution) of the present invention in that the conductive layer 304 can be bonded to either the sensor electrodes or the underlying printed circuit board. As shown in Figure 3, the conductive layer is shown to be separated by an air gap, which is closed during contact and which allows for the contact/bonding to occur. This is how the term “weakly and selectively bonded” is typically defined in the art, the electrical path is created upon contact and dissipated upon release, i.e. selectively and weakly bonded); and
wherein the laminate is applied to deform based on an external input force (Background page 1, flexible membrane is depressed),  resulting in movement of the conductive layer in relation to the first surface (Background page 1, conductive layer attached to the underside of the depressed flexible membrane contacted the sensor electrodes to create a current path), and 
wherein a sensor electrode of the group of sensor electrodes registers an input event based on the movement (Background page 1, touch detection and other characteristics of the force were determined based on measurements of voltage changes that resulted from the new current path per sensor electrode); but

AAPA does not explicitly teach of “treating the laminate so as to cause a stress to the conductive layer, wherein the stress causes the conductive layer to delaminate from a sensor electrode of the group of sensor electrodes, while the conductive layer remains bonded to a post of the plurality of selectively positioned posts”.

However, in light of AAPA of teaching of the conductive layer contacting the sensor electrodes, as shown in Figure 1a, it is clear that there is a fabrication step designed to allow contact and release of these elements (laminated and delaminating).

In the same field of endeavor, fabrication of sensor devices (to clarify, AAPA teaches of a touch sensing device and Oi teaches of the fabrication of sensor devices in general), Oi teaches of a method of forming a microelectronic device, ( Oi, [0034] ). In particular, there are multiple fabrication steps, such as forming a sensor component and also a conductive trace, similar to the sensor electrodes and conductive layer of AAPA. Figures 1-8 detail the fabrication steps for sensors structures 150/152, conductive traces 160/162, etc. [0034] discloses details of releasing (read as delaminating) the sensor structure and the conductive traces, as shown in Figure 1-2 as well. Respectfully, this process is well known during the fabrication of a touch sensor as the elements are laminated and then released/delaminated. Furthermore, given the nature of a resistive touch panel, it is clear that contact between these elements is required at times to generate a touch signal (Oi teaches of providing an electrical connection by doing this process), and this fabrication process is known for producing sensor elements. As combined with AAPA, please note the plurality of posts/rings, etc, which are still prevalent throughout the fabrication process, ( Oi teaches similar through Figures 1-8 ), meaning the components are still bonded to the edges, etc, to maintain the integrity of the device itself.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the fabrication method, as taught by Oi, with the motivation that by performing these steps, a better thinning method can be provided to better withstand the manufacturing process, ( Oi, [0005] ). 

Furthermore, AAPA does not teach a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations.. However, in the analogous art of force sensing input devices, Xu teaches force input information was relayed to a data processor with processing software registering the inputs which can transferred for storage upon a computer (Xu [0044]). It would have been obvious before the effective filing date of the invention to have used a processor in combination with processing software to execute the force sensing operations of the input device so a person having ordinary skill in the art had multiple finger movements registered simultaneously with proper processing power, thus applying a known technique to a known input device to yield predictable results (Xu [0044]). 

AAPA also does not teach of facilitating curing of the conductive layer or the flexible membrane to the selectively positioned post.

Xu further teaches a top flexible membrane with conductive features and bottom flexible membrane (equivalent to printed circuit board of AAPA) were separated with adhesive spacers where the conductive features were over (Xu Fig. 1 and 3; [0030]). The adhesive spacers reduced noise and provided a reactive force to the user. This constitutes weakly and selectively providing contact through bonding because the adhesive spacers was not located everywhere but only selectively in certain spaces resulting in a less strong bond than a planar layer of adhesive. It would have been obvious before the effective filing date of the invention to have added to the ring adhesive of AAPA with the adhesive spacers taught by Walker. One of ordinary skill would have been motivated to prevent unintentional contact between conductive features on both membranes while reducing noise and providing a reactive force to the user (Xu [0030]). 

Regarding claim 20, AAPA in view of Oi teaches: wherein the treating comprises curing the laminate, and wherein the delaminating from the sensor electrode is caused by a change in a volume of the conductive layer, and wherein a fabrication material of the laminate was chosen such that conductive layer delaminates from the sensor electrode while remaining bonded to the post. ( Oi teaches of the forming/laminating as well as the release/delaminating process and this is done by etching the sacrificial material (read as changing a volume). This material is selected in order to accomplish the delaminating, i.e. it is optimal for this process to better manufacture the device. As taught by AAPA as well, the posts/rings, etc, are still maintained during this process, i.e. bonded to )

8.	Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as in the provisional application figures in view of Oi ( US 2006/0216846 A1 ) and Xu, as applied to Claim 1, further in view of U.S. Patent Publication 2006/0257625 A1 by Wakizaka. 

Regarding claim 9, AAPA in view of Xu does not teach the fabrication system of claim 8, wherein at placement the conductive layer comprises an uncured conductive polymer composite.
	In the analogous art of conductive polymers, Wakizaka teaches a resin composite film obtained by coating an insulating material comprising an insulating polymer and a curing agent on a resin A layer to obtain an uncured or semi-cured resin layer, bringing a compound having a metal-coordinatable structure into contact with this resin layer, heating the resin layer to form a resin B layer, and providing a metal layer by a plating method on the resin B layer formed on the resin A layer was excellent in the adhesion of the metal layer, despite a smooth interface between the resin B layer and the metal layer, and enables high-density wiring formation by virtue of the smooth interface (Wakizaka [0001] and [0012]). It would have been obvious before the effective filing date to have used such an uncured composite film as the conductive layer of AAPA as modified by Xu. One of ordinary skill in the art would have used such a resin composite film suitable as a film for a flexible printed circuit or semiconductor chip mounting (Wakizaka [0001] and [0012]).

Regarding claim 10, AAPA in view of Xu does not teach the fabrication system of claim 8, wherein at placement the conductive layer comprises a partially- cured conductive polymer.
In the analogous art of conductive polymers, Wakizaka teaches a resin composite film obtained by coating an insulating material comprising an insulating polymer and a curing agent on a resin A layer to obtain an uncured or semi-cured resin layer, bringing a compound having a metal-coordinatable structure into contact with this resin layer, heating the resin layer to form a resin B layer, and providing a metal layer by a plating method on the resin B layer formed on the resin A layer was excellent in the adhesion of the metal layer, despite a smooth interface between the resin B layer and the metal layer, and enables high-density wiring formation by virtue of the smooth interface (Wakizaka [0001] and [0012]). It would have been obvious before the effective filing date to have used such a semi-cured composite film as the conductive layer of AAPA as modified by Xu. One of ordinary skill in the art would have used such a resin composite film suitable as a film for a flexible printed circuit or semiconductor chip mounting (Wakizaka [0001] and [0012]).

Regarding claim 17, AAPA and Oi of the combination of references further teaches fabrication system of claim 8, wherein delaminating the conductive layer comprises agitating the conductive layer to release the conductive layer from the array of sensor electrodes (Respectfully, Oi teaches of releasing the sensor structures from the conductive traces and one of ordinary skill in the art would realize a number of possibilities to perform this process, essentially rendering it a design choice issue. Wakizaka teaches of mechanical deformation, etc. Agitation is one of these possibilities and examiner asserts Official Notice to this being well known). 

Regarding claim 18, AAPA of the combination of references further teaches the fabrication system of claim 8, delaminating the conductive layer comprises (Fig. 1a, flexible membrane with conductive layer associated by separation with PCB with sensor electrodes using ring adhesive. The combination, notably Oi, teaches of the releasing/delaminating process).
However, AAPA in view of Xu does not expressly teach facilitating a thermal shock to the conductive layer to release the conductive layer from the array of sensor electrodes.
In the analogous art of conductive polymers, Wakizaka teaches a resin composite film obtained by coating an insulating material comprising an insulating polymer and a curing agent on a resin A layer to obtain an uncured or semi-cured resin layer, bringing a compound having a metal-coordinatable structure into contact with this resin layer, heating the resin layer to form a resin B layer, and providing a metal layer by a plating method on the resin B layer formed on the resin A layer was excellent in the adhesion of the metal layer, despite a smooth interface between the resin B layer and the metal layer, and enables high-density wiring formation by virtue of the smooth interface (Wakizaka [0001] and [0012]). It would have been obvious before the effective filing date to have used such a heated uncured or semi-cured composite film as the conductive layer released away from the array of sensor electrodes of AAPA as modified by Xu. One of ordinary skill in the art would have used such a resin composite film suitable as a film for a flexible printed circuit or semiconductor chip mounting (Wakizaka [0001] and [0012]).


Response to Arguments
9.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Applicant’s representative, Atotrney Richard Almon, is thanked for his time to discuss the application in an interview held on March 16, 2022. Please note the updated rejection in light of the claim amendments. As a result, the previous grounds has been removed and a new one, in light of Oi, has been given.

Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621